Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, 3-8, 10-12, 18, 25, 26, 29, 34, 40 and 52, drawn to a method of increasing or improving or promoting the survival or the engraftment or the integration of transplanted stem cells, presumably in a therapeutically effective amount, in or into a tissue of a subject in need thereof, by exposing the stem cells to an agent that increases the production or level of epoxy fatty acids or increases the production or levels of molecules that are mimics of epoxy fatty acids or decreases the level of epoxide hydrolase, and administering to the subject, presumably in a therapeutically effective amount, the treated stem cells.
Group 2, claim(s) 2, drawn to a method of reversing or mitigating or improving a symptom of cardiomyopathy or of cardiac arrythmia in a subject in need thereof, by exposing stem cells to an agent that increases the production or level of epoxy fatty acids or increases the production or levels of molecules that are mimics of epoxy fatty acids or decreases the level of epoxide hydrolase, and administering to the subject, presumably in a therapeutically effective amount, the treated stem cells.
Group 3, claim(s) 53-54, drawn to a kit (having any structure) comprising stem cells exposed to  an agent that that increases the production or level of epoxy fatty acids or increases the production or levels of molecules that are mimics of epoxy fatty acids.  Because the kit has no recited structure, the claims read on a sterile bottle/flask/container comprising the treated stem cells.  
Group 4, claim(s) 53-54, drawn to a stent comprising stem cells exposed to an agent that that increases the production or level of epoxy fatty acids or increases the production or levels of molecules that are mimics of epoxy fatty acids.  
Group 5, claim(s) 53-54, drawn to a patch comprising stem cells exposed to an agent that that increases the production or level of epoxy fatty acids or increases the production or levels of molecules that are mimics of epoxy fatty acids.  
The inventions listed as Groups 1-5 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The requirement of unity of invention is not fulfilled because there is no technical relationship among these inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Therefore, a technical relationship is lacking among the claimed inventions involving one or more special technical features.  The technical feature that links the 5 groups of inventions is a composition comprising stem cells that have been exposed to an agent that that increases the production or level of epoxy fatty acids or increases the production or levels of molecules that are mimics of epoxy fatty acids.  
The inventions of Groups 1-5 do not share this special common technical feature, because it is disclosed by Chiamvimonvat et al. (US 2016/0008342 A1), cited in Applicants’ IDS.  See paragraphs 6-112 (the Summary section).  Thus, this common technical feature does not define the invention over the prior art.  Because the common technical feature is not novel (special) with respect to the cited reference, it is clear that the claims of Groups 1-5 lack a single common technical feature that defines them over the prior art.
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and therapeutic/medical properties (different behaviors/results from the treated stem cells, different categories of treatment agents, different treatment agents (compounds) in each category, different categories of heart diseases treated, different diseases in each category, different kinds of stem cells).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) If Applicant elects Group 1, in claim 1, Applicant must elect whether the treated stem cells have increased/improved survival in or engraftment to or integration into the tissue of the recipient subject.  
b) If Applicant elects Group 1, in claim 1, Applicant must elect whether the treatment agent to which the stem cells are exposed is one that increases the level of epoxy fatty acids (EpFAs) or one that increases the level of molecules that are mimics of EpFAs or one that inhibits epoxide hydrolase.  This election will be applied to all the dependent claims in this Group.  
c) If Applicant elects Group 2, in claim 2, Applicant must elect whether the disease treated is cardiomyopathy or cardiac arrhythmia.  
d) If Applicant elects Group 2, in claim 2, Applicant must elect whether the treatment agent to which the stem cells are exposed is one that increases the level of epoxy fatty acids (EpFAs) or one that increases the level of molecules that are mimics of EpFAs or one that inhibits epoxide hydrolase.
e) If Applicant elects Group 1, in the combination of claims 6 and 12, Applicant must elect whether the treated subject has cardiomyopathy (claim 6) or heart failure (claim 6) or cardiac arrhythmia (claim 12).  This election will be applied to all the dependent claims that depend from claims 6 and 12.  
f) If Applicant elects Group 1 and cardiomyopathy in (e) above, in the combination of claims 7, 8 and 10, Applicant must elect one of these claims that recites the specific type of cardiomyopathy that is treated.  Next, in the one elected claim, 7 or 8 or 10, Applicant must elect and indicate one specific type of cardiomyopathy that is treated.
g) If Applicant elects Group 1 and an agent that inhibits epoxide hydrolase in (b) above, in the combination of claims 25 and 26, Applicants must elect one of the 33 inhibitor molecules listed in one of these claims.  
h) If Applicant elects Group 1 and an agent that increases the level of EETs (which lacks antecedent basis) (possibly related to the election in (b) above), in claim 29, Applicant must elect one of the 19 molecules listed in this claim.  
i) If Applicant elects Group 1, in the combination of claims 34 and 40, Applicant must elect one of the types of stem cells recited in one of these claim, e.g., Applicant may elect multipotent stem cells in claim 34.
j) If Applicant elects Group 3, in claim 53, Applicant must elect whether the treatment agent with which the stem cells are pre-conditioned is one that increases the level of epoxy fatty acids (EpFAs) or one that increases the level of molecules that are mimics of EpFAs or one that inhibits epoxide hydrolase.  This election will be applied to claim 54.  
k) If Applicant elects Group 4, in claim 53, Applicant must elect whether the treatment agent with which the stem cells are pre-conditioned is one that increases the level of epoxy fatty acids (EpFAs) or one that increases the level of molecules that are mimics of EpFAs or one that inhibits epoxide hydrolase.  This election will be applied to claim 54.  
l) If Applicant elects Group 5, in claim 53, Applicant must elect whether the treatment agent with which the stem cells are pre-conditioned is one that increases the level of epoxy fatty acids (EpFAs) or one that increases the level of molecules that are mimics of EpFAs or one that inhibits epoxide hydrolase.  This election will be applied to claim 54.  
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2 and 53.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-12